DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 12/4/2020 is acknowledged.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/2020.

Claims 1-9 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  Applicants are kindly asked to review this guidance.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
Claim 1 is drawn to a plant-soaked solution comprising saccharide containing tagatose.  Claim 2 is drawn to the soaked solution of claim 1, wherein 33 to 67 parts by weight of the saccharide containing tagatose is contained based on 100 parts by weight of the plant-soaked solution. Claim 3 is drawn to the soaked solution of claim 1, wherein 1 to 100 parts by weight of the tagatose is contained based on 100 parts by weight of the saccharide containing tagatose, based on dry solids.  Claim 4 is drawn to the soaked solution of claim 1, wherein the saccharide containing tagatose do not contain sucrose.  Claim 5 is drawn to the soaked solution of claim 1, wherein the plant is fruit.  Claim 6 is drawn to the soaked solution of claim 5, wherein the fruit is Prunus mume or lemon.  Claim 7 is drawn to the soaked solution of claim 6, wherein the Prunus mume-soaked solution further comprises polyphenol.  Claim 8 is drawn to the soaked solution of claim 1, which is a health functional food for blood glucose regulation.  Claim 9 is drawn to the soaked solution of claim 6, wherein the Prunus mume-soaked solution is a health functional food for antioxidation.
These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that plant soaked solution comprising saccharide containing tagatose that comprise the claimed compositions to have any characteristics that are different from the naturally occurring tagatose and saccharide.  Tagatose is a naturally occurring sugar and the combination with a saccharide in solution does not provide anything markedly different since the sugars are merely combined and would naturally be found a plant.  With regards to a lemon or prunus mume soaked solultion, soaking lemon or Prunus mume in tagatose and a saccharide solution does not provide anything different than a fruit suspended in a sugar solution and thus is like fruit in a bowl where each of the components of the composition still retain their original properties.  Regarding the addition of a polyphenol, polyphenols are 
This is a product claim and there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 1 are rendered uncertain by the phrase “a plant soaked solution” because it isn’t clear if Applicant is claiming a plant soaked in a solution or a solution that is obtained from soaked plants. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 4, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (U).
Yamada teaches tomato plants in rare sugar treatment consisting of psicose (allulose) and tagatose, wherein the tomato plants were watered to the plant foot with a nutrient solution containing psicose (allulose) and tagatose (See e.g. page 156, paragraph 3) (which reads on plant soaked solution, since the tomato plant is soaked in a sugar solution of allulose and tagatose, which is devoid of sucrose).
It is noted that the reference does not teach that the composition can be used in the manner instantly claimed, however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.  
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See also MPEP § 2112.01 with regard to inherency and product-by-process claims.
Therefore, the reference anticipates the instantly claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (A*), in view of Kurahashi et al. (B*) and Shuer (N, translation provided herein).
	Ohara teaches a plant disease control agent comprising tagatose as an active ingredient (See e.g. col. 4, lines 41-43) and psicose (which is synonymous with allulose)(See e.g. col. 4, line 49) with bactericidal and/or fungicidal activity (abstract).  Ohara does not require sucrose.
	Kurahashi teaches treating a seed or bulb of a plant or the plant itself comprising immersing the seed in a solution to control plant diseases (See e.g. paragraph 0067), which can be used to treat a plant, wherein the plant can be tomato (See paragraph 0076), Prunus mume and lemon (See e.g. paragraph 0080).
Shuer teaches protecting plants and parts of plants from microbial attack (See abstract), with application of an antimicrobial composition comprising one of more polyphenol compounds and a bactericide or fungicide (See e.g. pages 2-3). 
It would have been obvious to one of ordinary skill in the art to prepare a plant disease control agent comprising tagatose and psicose for application to Prunus mume or lemon by soaking and wherein the composition can further comprise a polyphenol because at the time the invention was made, it was known that a plant disease control agent could comprise tagatose and psicose, could be applied to Prunus mume or lemon by soaking and wherein a plant disease composition can further comprise a polyphenol as clearly taught by the above references.  A person of ordinary skill in the art would have 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY L CLARK/Primary Examiner, Art Unit 1699